Citation Nr: 0208366	
Decision Date: 07/24/02    Archive Date: 07/29/02	

DOCKET NO.  98-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as due to an undiagnosed illness.  

2. Entitlement to service connection for residuals of a low 
back injury, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for residuals of a neck 
injury, to include as due to an undiagnosed illness.  

(The issues of entitlement to service connection for 
residuals of a right knee injury and entitlement to a 
compensable evaluation pursuant to the provisions of 
38 C.F.R. § 3.324 (2001) will be the subjects of a later 
decision.)


ATTORNEY FOR THE BOARD

John R. Pagano


INTRODUCTION

The veteran had active military service from October 1984 to 
October 1994.  He served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

This matter arises from various rating decisions rendered 
since January 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

In January 2000, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board in June 2002 for further 
appellate disposition.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a right 
knee injury pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  Moreover, further 
action on the issue of your potential entitlement to a 
compensable evaluation pursuant to the provisions of 
38 C.F.R. § 3.324 must be deferred until the nature and 
severity of all of your service-connected disabilities has 
been determined.



FINDINGS OF FACT

1.  Right ear hearing loss is attributable to the veteran's 
exposure to acoustic trauma during military service.  

2.  The veteran does not currently have an ascertainable 
hearing loss in the left ear.  

3.  The veteran does not currently have ascertainable 
residuals of a low back injury.  

4.  The veteran does not currently have ascertainable 
residuals of a neck injury.  


CONCLUSIONS OF LAW

1.  High frequency hearing loss in the right ear was incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 Fed. Reg. 
45,620, 45,630-32 (Aug 29, 2001) (to be codified as amended 
at 38 C.F.R. 3.102, 3.159).  

2. High frequency hearing loss in the left ear was not 
incurred in, or aggravated by, active military service; nor 
may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 Fed. Reg. 45,620, 
45,630-32 (Aug 29, 2001) (to be codified as amended at 38 
C.F.R. 3.102, 3.159).

3.  Residuals of a low back injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 Fed. Reg. 45,620, 
45,630-32 (Aug 29, 2001) (to be codified as amended at 38 
C.F.R. 3.102, 3.159).  


4.  Residuals of a neck injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 
Fed. Reg. 45,620, 45,630-32 (Aug 29, 2001) (to be codified as 
amended at 38 C.F.R. 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits under the laws administered by VA. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case, 
and various supplemental statements of the case, that 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  
Thus, he was provided adequate notice as to the evidence 
needed to substantiate the issues that are the subject of 
this decision.  In addition, the Board remanded this case in 
January 2000 for further adjudication consistent with the 
tenets of the VCAA.  The record indicates that all relevant 
facts have been properly developed and that all evidence 
necessary for equitable disposition of the issues on appeal 
has been obtained.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Moreover, as the record is complete, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  Finally, in view of the 
narrow questions of law and fact on which the issues that are 
the subject of this decision turn, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claims.  In this context, 
the Board has determined that no current disability exists as 
to the claimed left ear hearing loss, residuals of a back 
injury and residuals of a neck injury.  In the absence of 
current disability, evidence that does not establish the 
existence of current disability can raise no reasonable 
possibility of substantiating the claim.  Thus, there is no 
obligation under the VCAA to mount further efforts to secure 
such evidence.  There is no allegation of existing evidence 
that could substantiate the existence of current 
disabilities, and thus the record is complete.


II.  Service connection for Bilateral Hearing Loss

The veteran contends that he developed bilateral hearing loss 
during military service.  More specifically, he asserts that 
this disability developed as a result of his exposure to 
acoustic trauma.  In this regard, service connection may be 
granted for 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  See 38 U.S.C.A. §§ 
1110, 1131.  In the case of other organic diseases of the 
nervous system, such as sensorineural hearing loss, service 
connection may be granted if such disability is manifested to 
a compensable degree within one year following the veteran's 
discharge from military service.  See 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for hearing loss if it was noted 
during military service or during any applicable presumptive 
period, and continuity of symptomatology is demonstrated 
thereafter, either through the submission of medical evidence 
or lay evidence, if the disability is of the type as to which 
lay evidence is competent to identify its existence.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Finally, 
service connection may be granted for a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or 
more within the presumptive period as determined by the 
Secretary.  In this regard, VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
provided that such disability (1) became manifest during 
active military service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, (2) or to a degree of 
10 percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  Objective indications of chronic disability 
include both signs in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date from which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id at (a)(3).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
foregoing frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2001).  

In the instant case, the evidence of record fails to reflect 
clinical findings indicative of hearing loss in the veteran's 
left ear for VA purposes.  During a VA audiological 
examination conducted in March 1998, auditory thresholds in 
the 500 to 4,000 hertz range did not exceed 30, and did not 
exceed 10 in four of the five categories measured.  In 
addition, the speech recognition score for the veteran's left 
ear was 96 percent.  As such, the veteran does not have 
hearing loss of the left ear for VA purposes.  See 38 C.F.R. 
§ 3.385.  

However, the auditory threshold for the veteran's right ear 
at 4,000 hertz was 40.  Mild high frequency sensorineural 
hearing loss was diagnosed.  As such, the question that must 
be addressed is whether the veteran's right ear hearing loss 
is the result of his military service.  

The veteran's service personnel records indicate that he was 
exposed to loud noises on many occasions during military 
service.  The physician who conducted the March 1998 
audiological examination noted the veteran's exposure to loud 
noises during military service, noted also that the veteran 
had no significant history of ear infections or injury aside 
from noise trauma, and noted that the veteran's ears were 
free of active diseases.  The physician concluded that the 
veteran was suffering from noise-induced high frequency 
hearing loss.  

Given that the veteran's right ear high frequency hearing 
loss has been attributed to acoustic trauma, and because the 
disability is not otherwise attributable to an intervening 
disease or injury sustained since the veteran was discharged 
from military service, service connection for high frequency 
hearing loss of the right ear is warranted.  In this regard, 
all reasonable doubt has been resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5107(b).  

III.  Service Connection for Residuals of a Low Back Injury

The veteran contends that he sustained a chronic low back 
disability as the result of strain during military service.  
The various provisions of 38 U.S.C.A. §§ 1110, 1117, 1131; 
38 C.F.R. §§ 3.303, 3.317 regarding service connection are 
incorporated herein by reference.

The veteran's service medical records indicate that he 
suffered acute low back strain in May 1984.  However, no 
residuals of that injury were noted during the remainder of 
his active military service.  Moreover, various VA and 
private physical examinations conducted since March 1998, to 
include X-ray studies, indicate some transitional changes at 
the S1-S2 level with some attempted lumbarization of S1; 
otherwise, alignment of the lumbar spine is normal without 
disc space narrowing.  During a VA medical examination 
conducted in April 2001, no abnormality of the lumbar spine 
was noted.  Thus, the evidence indicates that the veteran 
suffered nothing more than acute trauma to the lumbar spine 
during service without any currently ascertainable residuals.  
Absent a clear-cut clinical entity, i.e., a "disability," 
service connection is not warranted for the disorder claimed.  
See 38 C.F.R. § 3.303(b).  This is true, notwithstanding the 
veteran's subjective complaints of low back pain.  

IV.  Service Connection for Residuals of a Neck Injury

The veteran contends that he incurred a disability of the 
cervical spine during military service.  He cites pain in 
support thereof.  In this regard, the provisions of 38 
U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317 are 
incorporated herein by reference.  

Service medical records indicate that the veteran injured his 
neck in a motor vehicle accident in July 1994.  He complained 
of neck pain; however, clinical and X-ray studies were within 
normal limits.  Two weeks following the accident, the veteran 
was noted to have full range of motion of the cervical spine 
without difficulty.  

The record with regard to the veteran's cervical spine is 
very much like that for his lumbar spine.  During a VA 
medical examination conducted in March 1998, the veteran's 
cervical spine was noted to be normal, both clinically and 
radiologically.  The veteran stated at that time that his 
neck did not hurt, but that it also did not feel right.  He 
indicated that he was taking no medication and was receiving 
no treatment for his neck.  The veteran was able to fully 
rotate, laterally bend, flex, and extend his neck.  His neck 
also was noted to be unremarkable during a VA physical 
examination conducted in April 2001.  

As with the veteran's low back, service connection is not 
warranted for the neck injury sustained during military 
service because the record fails to indicate that any 
residuals thereof are present.  Absent a "disability" of the 
cervical spine, there is no reasonable basis for a grant of 
service connection for the disorder claimed.  

The Board finds that the evidence regarding the veteran's 
claims for service connection for left ear hearing loss, a 
low back disability, and a neck disability is not so evenly 
balanced that the doctrine of resolving doubt in his favor is 
for application.  See Ferguson v. Principi, 273 F.3d 1072 
(Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence.  Moreover, because none of the claimed 
disabilities has been demonstrated by the evidence of record, 
the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
regarding chronic disabilities resulting from undiagnosed 
illnesses are moot in this case.


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for residuals of a low back injury is 
denied.  

Service connection for residuals of a neck injury is denied.  

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

